Title: From Thomas Jefferson to the Governor of Maryland, 16 June 1785
From: Jefferson, Thomas
To: Smallwood, William



Sir
Paris June 16. 1785

I have the honour of inclosing to your Excellency some propositions which have been made from London to the Farmers general to furnish them with the tobaccoes of Maryland and Virginia. For this paper I am indebted to the zeal of the M. de la Fayette. I take the liberty of troubling you with it on a supposition that it may be possible to have this article furnished from those states to this country immediately without it’s passing through the entrepot of London, and the returns for it being made of course in London merchandize. Twenty thousand hhds. of tobo. a year delivered here in exchange for the produce and manufactures of this country, many of which are as good and cheaper than in England, would  establish a rivalship for our commerce which would have happy effects in both countries. Whether this end will be best effected by giving out these propositions to our merchants and exciting them to become candidates with the farmers general for this contract or by any other means, your Excellency can best judge. I shall mention this matter also to the governor of Virginia. The other paper which accompanies the one before mentioned is too miserable to need notice. I will take measures here for apprising them of it’s errors.
I have the honor to be with sentiments of the highest respect & esteem Your excellency’s Most obedt. & most humble servt.,

Th: Jefferson

